UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: May 31, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Global Equity Fund Schedule of Investments 5/31/17 (unaudited) Shares Value COMMON STOCKS - 90.4% Energy - 2.9% Integrated Oil & Gas - 2.9% TOTAL SA $ Total Energy $ Materials - 1.9% Construction Materials - 1.9% CRH Plc $ Total Materials $ Capital Goods - 7.4% Aerospace & Defense - 2.5% BAE Systems Plc $ Thales SA $ Industrial Conglomerates - 1.3% Siemens AG $ Industrial Machinery - 0.5% SKF AB $ Trading Companies & Distributors - 3.1% United Rentals, Inc. * $ Total Capital Goods $ Transportation - 0.6% Trucking - 0.6% DSV A/S $ Total Transportation $ Automobiles & Components - 2.8% Auto Parts & Equipment - 2.8% Valeo SA $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.8% Homebuilding - 2.0% Sekisui Chemical Co., Ltd. $ Apparel, Accessories & Luxury Goods - 1.6% Moncler S.p.A. * $ PVH Corp. $ Footwear - 0.2% ANTA Sports Products, Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 3.6% Hotels, Resorts & Cruise Lines - 2.2% Accor SA $ Restaurants - 1.4% Starbucks Corp. $ Total Consumer Services $ Media - 1.4% Advertising - 1.4% Publicis Groupe SA $ Total Media $ Food & Staples Retailing - 4.0% Drug Retail - 4.0% CVS Health Corp. $ Sundrug Co., Ltd. Walgreens Boots Alliance, Inc. $ Total Food & Staples Retailing $ Household & Personal Products - 0.6% Personal Products - 0.6% Unilever Plc $ Total Household & Personal Products $ Health Care Equipment & Services - 0.9% Managed Health Care - 0.9% Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.9% Biotechnology - 3.1% Celgene Corp. * $ Shire Plc $ Pharmaceuticals - 4.8% Novartis AG $ Pfizer, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 9.9% Diversified Banks - 9.0% Aldermore Group Plc $ Bank Rakyat Indonesia Persero Tbk PT BNP Paribas SA JPMorgan Chase & Co. $ Regional Banks - 0.9% Bank Tabungan Negara Persero Tbk PT $ Total Banks $ Diversified Financials - 9.6% Consumer Finance - 3.5% Discover Financial Services, Inc. $ Synchrony Financial $ Asset Management & Custody Banks - 4.8% Affiliated Managers Group, Inc. * $ BlackRock, Inc. T. Rowe Price Group, Inc. The Blackstone Group LP $ Specialized Finance - 1.3% Nasdaq, Inc. $ Total Diversified Financials $ Insurance - 2.1% Insurance Brokers - 0.8% Willis Towers Watson Plc $ Multi-line Insurance - 1.3% Allianz SE * $ Total Insurance $ Real Estate - 2.2% Diversified Real Estate Activities - 1.8% Leopalace21 Corp. $ Real Estate Operating Companies - 0.4% Savills Plc $ Total Real Estate $ Software & Services - 13.2% Internet Software & Services - 6.4% Alphabet, Inc. (Class A) $ Alphabet, Inc. (Class C) eBay, Inc. * $ IT Consulting & Other Services - 2.1% Fujitsu, Ltd. $ HCL Technologies, Ltd. $ Data Processing & Outsourced Services - 1.7% PayPal Holdings, Inc. $ Visa, Inc. $ Systems Software - 3.0% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 9.5% Communications Equipment - 0.2% Cisco Systems, Inc. $ Computer Storage & Peripherals - 5.6% Apple, Inc. $ Computer Hardware Storage & Peripherals - 3.6% Samsung Electronics Co., Ltd. $ Electronic Manufacturing Services - 0.1% Global Display Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 2.8% Semiconductors - 2.8% Micron Technology, Inc. * $ SK Hynix, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 3.3% Integrated Telecommunication Services - 1.2% CenturyLink, Inc. $ Nippon Telegraph & Telephone Corp. $ Wireless Telecommunication Services - 2.1% Vodafone Group Plc $ Total Telecommunication Services $ TOTAL COMMON STOCKS (Cost $129,048,821) $ Principal Amount ($) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 10.3% U.S. Treasury Bill, 6/15/17 (c) $ U.S. Treasury Bill, 6/1/17 (c) U.S. Treasury Bill, 7/6/17 (c) U.S. Treasury Bill, 6/8/17 (c) U.S. Treasury Bill, 6/29/17 (c) $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $17,315,045) $ MUNICIPAL BOND - 0.2% (d) Higher Municipal Education - 0.2% The University of Texas System, Floating Rate Note, 8/1/25 $ TOTAL MUNICIPAL BOND (Cost $340,000) $ TEMPORARY CASH INVESTMENTS - 0.9% Commercial Paper - 0.9% Natixis NY, Commercial Paper, 6/1/17 (c) $ Mondelez International, Inc., Commercial Paper, 6/1/17 (c) Prudential Funding LLC, Commercial Paper, 6/1/17 (c) Societe Generale SA, Commercial Paper, 6/1/17 (c) $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,585,000) $ TOTAL INVESTMENT IN SECURITIES - 101.8% (Cost $148,288,866) (a) $ OTHER ASSETS & LIABILITIES - (1.8)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. (a) At May 31, 2017, the net unrealized appreciation on investments based on cost for federal income tax purposes of $14,288,866 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation (b) Distributions of investments by country of issue, as a percentage of total investment in securities (excluding temporary cash investments), is as follows: United States % France % Japan % United Kingdom % Korea, Republic Of % Switzerland % Germany % Indonesia % Ireland % Italy % Other (individually less than 1%) % % (c) Security issued with a zero coupon. Income is earned through accretion of discount. (d) Consists of revenue bonds unless otherwise indicated. TOTAL RETURN SWAP AGREEMENTS Notional Principal Counterparty Pay / Receive Obligation Entity/Index Coupon Expiration Date Unrealized Appreciation JPY JP Morgan Chase Bank NA Pay S&P JPX Dividend Aristocrats Index 3M Libor + 40 bps 6/1/17 JPY Societe Generale SA Pay Solactive Japanese Buyback Index 3M Libor + 40 bps 9/12/17 NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: JPY Japanese Yen Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of May 31, 2017, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks Capital Goods Trading Companies & Distributors $- $- Consumer Durables & Apparel Apparel, Accessories & Luxury Goods - Consumer Services Restaurants - - Food & Staples Retailing Drug Retail - Health Care Equipment & Services Managed Health Care - - Pharmaceuticals, Biotechnology & Life Sciences Biotechnology - Pharmaceuticals - Banks Diversified Banks - Diversified Financials Consumer Finance - - Asset Management & Custody Banks - - Specialized Finance - - Insurance Insurance Brokers - - Software & Services Internet Software & Services - - Data Processing & Outsourced Services - - Systems Software - - Technology Hardware & Equipment Communications Equipment - - Computer Storage & Peripherals - - Semiconductors & Semiconductor Equipment Semiconductors - Telecommunication Services Integrated Telecommunication Services - All Other Common Stocks - - US Government and Agency Obligations - - Municipal Bonds - - Commercial Paper - - Total $ 98,452,014 $- $ 171,669,973 During the period ended May 31, 2017, there were no transfers between Levels 1, 2 and 3. Other Financial Instruments Level 1 Level 2 Level 3 Total Unrealized appreciation on total return swap contracts - - Total Other Financial Instruments $- $- Pioneer High Income Municipal Fund Schedule of Investments 5/31/2017 Principal Amount ($) Floating Rate (b) (unaudited) Value CORPORATE BONDS - 1.1% Diversified Financials - 1.1% Specialized Finance - 1.1% German Pellets Texas LLC, 8.0%, 7/30/17 (144A) $ Texas Pellets, Inc., 8.0%, 3/31/17 (144A) $ Total Diversified Financials $ TOTAL CORPORATE BONDS (Cost $6,400,000) $ MUNICIPAL BONDS - 97.7% (e) Alaska - 0.6% Northern Tobacco Securitization Corp., 5.0%, 6/1/46 $ Arizona - 2.9% The Industrial Development Authority of the City of Phoenix, 5.125%, 7/1/36 $ The Industrial Development Authority of the City of Phoenix, 5.4%, 10/1/36 The Industrial Development Authority of the County of Pima, Desert hights Charter, 7.0%, 5/1/34 The Industrial Development Authority of the County of Pima, Desert hights Charter, 7.25%, 5/1/44 The Industrial Development Authority of the County of Pima, Legacy Traditional School Project, 8.5%, 7/1/39 (Pre-Refunded) The Industrial Development Authority of the County of Pima, Paradise Eduation Center, 6.0%, 6/1/40 $ California - 9.6% California County Tobacco Securitization Agency, 6/1/36 $ California County Tobacco Securitization Agency, Merced County, 5.25%, 6/1/45 California County Tobacco Securitization Agency, Sonoma County Corp., 5.125%, 6/1/38 California County Tobacco Securitization Agency, Sonoma County Corp., 5.25%, 6/1/45 California Municipal Finance Authority, John Adams Academics Project, 5.25%, 10/1/45 California Municipal Finance Authority, Santa Rosa Academy Project Ser A, 6.0%, 7/1/42 California Municipal Finance Authority, Santa Rosa Academy Project, 5.125%, 7/1/35 California Municipal Finance Authority, Santa Rosa Academy Project, 5.375%, 7/1/45 California School Finance Authority, 6.0%, View Park Elementary and Middle School, 10/1/49 California School Finance Authority, 7.375%, Classical Academies Project, 10/1/43 California School Finance Authority, ICEF View Park High School, 7.125%, 10/1/48 California School Finance Authority, View Park Elementary and Middle School, 5.625%, 10/1/34 California School Finance Authority, View Park Elementary and Middle School, 5.875%, 10/1/44 California Statewide Communities Development Authority, California Baptist University, 6.125%, 11/1/33 California Statewide Communities Development Authority, California Baptist University, 6.375%, 11/1/43 California Statewide Communities Development Authority, Lancer Edl Student Housing Project, 7.5%, 6/1/42 California Statewide Communities Development Authority, Microgy Holdings Project, 9.0%, 12/1/38 (c) 3 Golden State Tobacco Securitization Corp., 5.125%, 6/1/47 Golden State Tobacco Securitization Corp., 6/1/37 Pittsburg Unified School District, 9/1/41 (AGM CNTY GTD) (d) Pittsburg Unified School District, 9/1/42 (AGM CNTY GTD) (d) River Islands Public Financing Authority, 5.5%, 9/1/45 Tobacco Securitization Authority of Southern California, 5.0%, 6/1/37 $ Colorado - 5.4% Castle Oaks Metropolitan District No 3, 5.5%, 12/1/45 (f) $ Castle Oaks Metropolitan District No 3, 6.25%, 12/1/44 (f) Colorado Educational & Cultural Facilities Authority, 3.75%, 7/1/26 Colorado Educational & Cultural Facilities Authority, 5.0%, 12/15/45 Colorado Educational & Cultural Facilities Authority, Charter School Rocky Mountain Classical, 8.0%, 9/1/43 Colorado Educational & Cultural Facilities Authority, Charter School Rocky Mountain Classical, 8.125%, 9/1/48 Copperleaf Metropolitan District No 2, 5.75%, 12/1/45 (f) Crystal Crossing Metropolitan District, 5.25%, 12/1/40 (f) Dominion Water & Sanitation District, 6.0%, 12/1/46 Great Western Park Metropolitan District No 2, 5.0%, 12/1/46 (f) Leyden Rock Metropolitan District No 10, 4.0%, 12/1/25 (f) Leyden Rock Metropolitan District No 10, 4.375%, 12/1/33 (f) Leyden Rock Metropolitan District No 10, 5.0%, 12/1/45 (f) Leyden Rock Metropolitan District No 10, 7.25%, 12/15/45 (f) Littleton Village Metropolitan District No 2, 5.375%, 12/1/45 (f) Promenade Castle Rock Metropolitan District No 1, 5.75%, 12/1/39 (f) Sterling Ranch Community Authority Board, 5.75%, 12/1/45 (MUN GOVT GTD) Water Valley Metropolitan District No 02, 5.25%, 12/1/40 (f) $ Connecticut - 0.5% Town of Hamden Connecticut, Whitney Center Project, 7.75%, 1/1/43 $ District of Columbia - 0.1% District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 $ Florida - 2.3% Alachua County Health Facilities Authority, Terraces Bonita Springs Project, 8.125%, 11/15/46 $ County of Liberty Florida, 8.25%, 7/1/28 (c) Florida Development Finance Corp., 6.375%, 6/1/46 Florida Development Finance Corp., Tuscan Isle Obligated Group, 7.0%, 6/1/35 Florida Development Finance Corp., Tuscan Isle Obligated Group, 7.0%, 6/1/45 $ Hawaii - 0.2% State of Hawaii Department of Budget & Finance, 15 Craigside Project, 9.0%, 11/15/44 $ Illinois - 5.0% Chicago Board of Education, 5.75%, 4/1/35 $ Chicago Board of Education, 6.0%, 4/1/46 Chicago Board of Education, 6.5%, 12/1/46 (f) Illinois Finance Authority, Clare Oaks Project Series B, Floating Rate Note, 11/15/52 Illinois Finance Authority, Clare Oaks Project Series C1, 11/15/52 (d) Illinois Finance Authority, Clare Oaks Project Series C2, 11/15/52 (d) Illinois Finance Authority, Clare Oaks Project Series C3, 11/15/52 (d) Illinois Finance Authority, Norwegian American Hospital, 7.625%, 9/15/28 Illinois Finance Authority, Norwegian American Hospital, 7.75%, 9/15/38 Southwestern Illinois Development Authority, Comprehensive Mental Health Center, 6.2%, 6/1/17 Southwestern Illinois Development Authority, Comprehensive Mental Health Center, 6.625%, 6/1/37 Southwestern Illinois Development Authority, Village of Sauget Project, 5.625%, 11/1/26 $ Indiana - 7.1% City of Carmel Indiana, Barrington Carmel Project Series A, 7.0%, 11/15/32 $ City of Carmel Indiana, Barrington Carmel Project Series A, 7.125%, 11/15/42 City of Carmel Indiana, Barrington Carmel Project Series A, 7.125%, 11/15/47 City of Crown Point Indiana, Wittenberg Village Project, 8.0%, 11/15/39 City of Muncie Indiana, 5.05%, 1/1/31 City of Muncie Indiana, 5.25%, 1/1/37 Hospital Authority of Vigo County, Union Hospital, Inc., 8.0%, 9/1/41 Indiana State housing & Community Development Authority Evergreen Village Bloomington Project, 5.5%, 1/1/37 Kokomo Indiana, Housing Revenue, 5.75%, 1/1/34 Kokomo Indiana, Housing Revenue, 5.875%, 1/1/37 Lafayette Indiana, Housing Revenue, 5.6%, 1/1/33 Lafayette Indiana, Housing Revenue, 5.8%, 1/1/37 $ Iowa - 0.5% Iowa Tobacco Settlement Authority, 5.625%, 6/1/46 $ Maryland - 0.2% Maryland Health & Higher Educational Facilities Authority, City Neighbors Series A, 6.75%, 7/1/44 $ Massachusetts - 1.9% Massachusetts Development Finance Agency Senior Linden Ponds Inc. Series B Subseries II, 11/15/56 (d) $ Massachusetts Development Finance Agency Senior Linden Ponds Inc. Series B, 4.68%, 11/15/21 Massachusetts Development Finance Agency, 5.5%, Linden Ponds, Inc., 11/15/46 Massachusetts Development Finance Agency, Adventcare Project Series A, 6.75%, 10/15/37 Massachusetts Development Finance Agency, Adventcare Project, 7.625%, 10/15/37 Massachusetts Development Finance Agency, Linden Ponds, Inc., Series A-1, 6.25%, 11/15/26 Massachusetts Development Finance Agency, Linden Ponds, Inc., Series A-1, 6.25%, 11/15/39 $ Michigan - 7.3% Flint Hospital Building Authority, Hurley Medical Center Series A, 5.25%, 7/1/39 $ Flint Hospital Building Authority, Hurley Medical Center, 7.375%, 7/1/35 Flint International Academy, 5.75%, 10/1/37 Michigan Public Educational Facilities Authority, Dr. Joseph Pollack, 7.25%, 4/1/20 Michigan Public Educational Facilities Authority, Dr. Joseph Pollack, 8.0%, 4/1/40 Michigan Public Educational Facilities Authority, Ltd Oblig-David Ellis-West Project, 5.875%, 6/1/37 Michigan State Tobacco Settlement, 6/1/58 (d) Michigan Strategic Fund, CFP Michigan Dept Offices Lease B, Floating Rate Note, 3/1/40 Michigan Strategic Fund, Floating Rate Note, 11/1/41 Michigan Tobacco Settlement Finance Authority, 6.0%, 6/1/34 Michigan Tobacco Settlement Finance Authority, 6.0%, 6/1/48 Michigan Tobacco Settlement Finance Authority, 6.875%, 6/1/42 $ Minnesota - 0.7% Bloomington Port Authority, Radisson Blu MOA LLC, 9.0%, 12/1/35 $ City of Deephaven Minnesota, Eagle Ridge Academy Project, 5.25%, 7/1/37 City of Deephaven Minnesota, Eagle Ridge Academy Project, 5.5%, 7/1/50 $ Missouri - 1.9% Community Memorial Hospital District, 6.68%, 12/1/34 $ Kansas City Industrial Development Authority, 4.25%, 4/1/26 Kansas City Industrial Development Authority, 5.0%, 4/1/36 Kansas City Industrial Development Authority, 5.0%, 4/1/46 Kirkwood Industrial Development Authority, Aberdeen Hrights Series A, 8.25%, 5/15/45 $ New Jersey - 2.0% New Jersey Health Care Facilities Financing Authority, St. Peters University Hospital, 6.25%, 7/1/35 $ Tobacco Settlement Financing Corp. New Jersey, 5.0%, 6/1/41 $ New Mexico - 1.2% County of Otero New Mexico, 5.75%, 4/1/18 $ County of Otero New Mexico, 6.0%, 4/1/23 County of Otero New Mexico, 6.0%, 4/1/28 $ New York - 5.0% Nassau County New Yrok Tobacco Settlement, 5.125%, 6/1/46 $ New York Counties Tobacco Trust IV, 5.0%, 6/1/45 Suffolk Tobacco Asset Securitization Corp., 6.0%, 6/1/48 Suffolk Tobacco Asset Securitization Corp., 6/1/44 The Erie County Industrial Development Agency, Galvstar LLC Project Series A, 10/1/30 (c) (d) The Erie County Industrial Development Agency, Galvstar LLC Project Series B, 10/1/30 (c) (d) The Erie County Industrial Development Agency, Galvstar LLC Project Series C, 10/1/30 (c) (d) $ Ohio - 4.9% Buckeye Tobacco Settlement Financing Authority, 5.75%, 6/1/34 $ Buckeye Tobacco Settlement Financing Authority, 5.875%, 6/1/47 Buckeye Tobacco Settlement Financing Authority, 6.0%, 6/1/42 Buckeye Tobacco Settlement Financing Authority, 6.5%, 6/1/47 Ohio Water Development Authority Water Pollution Control Loan Fund, Floating Rate Note, 6/1/33 Southeastern Ohio Port Authority, 6.0%, 12/1/42 $ Pennsylvania - 10.0% Allegheny County Hospital Development Authority, Ohio Valley General Hospital Project A, 5.125%, 4/1/35 $ Chester Count Pennsylvania Industrial Development Authority, 5.125%, 10/15/37 Chester Count Pennsylvania Industrial Development Authority, 5.25%, 10/15/47 Delaware County Industrial Development Authority Pennsylvania, 5.125%, 6/1/46 Fulton County Industrial Development Authority, 5.0%, 7/1/46 Fulton County Industrial Development Authority, 5.0%, 7/1/51 Pennsylvania Economic Development Financing Authority, Northwestern Human Services Series A, 5.25%, 6/1/28 Pennsylvania Economic Development Financing Authority, US Airways Group Series A, 7.5%, 5/1/20 Pennsylvania Economic Development Financing Authority, US Airways Group Series B, 8.0%, 5/1/29 Philadelphia Authority for Industrial Development, 6.5%, 6/1/45 Philadelphia Authority for Industrial Development, 6.625%, 6/1/50 Philadelphia Authority for Industrial Development, Green Woods Charter School Projects A, 5.5%, 6/15/32 Philadelphia Authority for Industrial Development, Green Woods Charter School Projects A, 5.75%, 6/15/42 Philadelphia Authority for Industrial Development, Nueva Esperanze Inc., 8.2%, 12/1/43 Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.5%, 6/15/33 (144A) Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.75%, 6/15/43 (144A) The Hospitals & Higher Education Facilities Authority of Philadelphia, Temple University Health System Series A, 5.625%, 7/1/42 $ Puerto Rico - 2.1% Commonwealth of Puerto Rico, 8.0%, 7/1/35 (c) (f) $ Rhode Island - 0.1% Central Falls Detention Facility Corp., 7.25%, 7/15/35 (c) $ Tennessee - 0.0% † Johnson City Health & Educational Facilities Board, Appalachian Christian Village, 5.0%, 2/15/43 $ Texas - 10.3% Arlington Higher Education Finance Corp., 5.875%, 3/1/24 $ Arlington Higher Education Finance Corp., 6.625%, 3/1/29 Arlington Higher Education Finance Corp., 7.0%, 3/1/34 Arlington Higher Education Finance Corp., Universal Academy Series A, 7.125%, 3/1/44 City of Celina Texas, 5.375%, 9/1/28 City of Celina Texas, 5.5%, 9/1/24 City of Celina Texas, 5.5%, 9/1/32 City of Celina Texas, 5.875%, 9/1/40 City of Celina Texas, 6.0%, 9/1/30 City of Celina Texas, 6.25%, 9/1/40 City of Mclendon-Chisholm Texas, Sonoma Public Impt Dist Phase, 5.125%, 9/15/28 City of Mclendon-Chisholm Texas, Sonoma Public Impt Dist Phase, 5.375%, 9/15/35 City of Mclendon-Chisholm Texas, Sonoma Public Impt Dist Phase, 5.5%, 9/15/40 Gulf Coast Industrial Development Authority, Microgy Holdings Project, 12/1/36 (c) (d) 2 Kinney County Public Facilities Corp., 7.0%, 11/1/25 La Vernia Higher Education Finance Corp., Meridian World School Series A, 5.5%, 8/15/45 New Hope Cultural Education Facilities Finance Corp., 5.25%, 7/1/36 New Hope Cultural Education Facilities Finance Corp., 5.5%, 7/1/46 New Hope Cultural Education Facilities Finance Corp., 5.75%, 7/1/51 New Hope Cultural Education Facilities Finance Corp., 6.0%, 7/1/26 New Hope Cultural Education Facilities Finance Corp., 7.0%, 7/1/51 Pottsboro Higher Education Finance Corp., 5.0%, 8/15/36 Pottsboro Higher Education Finance Corp., 5.0%, 8/15/46 Sanger Industrial Development Corp., Texas Pellets Project Series B, 8.0%, 7/1/38 (c) Tarrant County Cultural Education Facilities Finance Corp., 8.25%, 11/15/39 Tarrant County Cultural Education Facilities Finance Corp., MRC Crestview Project, 8.0%, 11/15/34 Tarrant County Cultural Education Facilities Finance Corp., MRC Crestview Project, 8.125%, 11/15/44 Tarrant County Cultural Education Facilities Finance Corp., Stayton at Museum Way Series A, 8.0%, 11/15/28 Tarrant County Cultural Education Facilities Finance Corp., Stayton at Museum Way Series A, 8.25%, 11/15/44 Tarrant County Cultural Education Facilities Finance Corp., 4.625%, 11/15/41 Tarrant County Cultural Education Facilities Finance Corp., 4.875%, 11/15/48 Tarrant County Cultural Education Facilities Finance Corp., 6.625%, 11/15/37 Texas Midwest Public Facility Corp., Secure Treatment Facility Project, 10/1/30 (c) (d) $ Utah - 1.5% Utah Charter School Finance Authority, Summit Academy High School Series A, 7.25%, 5/15/21 $ Utah Charter School Finance Authority, Summit Academy High School Series A, 8.125%, 5/15/31 Utah Charter School Finance Authority, Summit Academy High School Series A, 8.5%, 5/15/41 $ Virginia - 4.5% Cherry Hill Community Development Authority, Potomac Shores Project, 5.4%, 3/1/45 $ Embrey Mill Community Development Authority, 5.3%, 3/1/35 Embrey Mill Community Development Authority, 5.6%, 3/1/45 Tobacco Settlement Financing Corp. Virginia, 5.0%, 6/1/47 Virginia Small Business Financing Authority, 6.95%, 8/1/37 $ West Virginia - 3.3% City of Philippi West Virginia, 7.75%, 10/1/44 (c) $ West Virginia Hospital Finance Authority, Highland Hospital Oblig Group, 9.125%, 10/1/41 (c) $ Wisconsin - 6.6% Public Finance Authority, 4.25%, 8/1/26 $ Public Finance Authority, 5.0%, 6/1/36 Public Finance Authority, 5.0%, 8/1/36 Public Finance Authority, 5.125%, 6/1/48 Public Finance Authority, 5.125%, 8/1/46 Public Finance Authority, Cabs-Springshire Pre-Dev Project, 12/1/20 (144A) (d) Public Finance Authority, Coral Academy Science Las Vegas, 5.625%, 7/1/44 Public Finance Authority, Glenridge Palmer Ranch Series A, 8.25%, 6/1/46 Public Finance Authority, Las Ventanas Retirement Community, 7.0%, 10/1/42 Public Finance Authority, Voyager Foundation Inc., Project Series A, 5.125%, 10/1/45 Public Finance Authority, Voyager Foundation Inc., Project Series A, 6.2%, 10/1/42 $ TOTAL MUNICIPAL BONDS (Cost $595,457,010) $ MUNICIPAL COLLATERALIZED DEBT OBLIGATION - 0.0% † Non-Profit Preferred Funding Trust I, Floating Rate Note, 9/15/37 (144A) $ TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost $1,172,681) TOTAL INVESTMENT IN SECURITIES - 98.8% (Cost $603,029,691) (a) (g) $ OTHER ASSETS & LIABILITIES - 1.2% $ NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At May 31, 2017, the value of these securities amounted to $16,333,808 or 2.7% of total net assets. (Pre-Refunded) Pre-Refunded bonds have been collateralized by U.S. Treasury securities which are held in escrow and used to pay principal and interest on the tax-exempt issue and to retire the bonds in full at the earliest refunding date. (a) At May 31, 2017, the net unrealized depreciation on investments based on cost for federal income tax purposes of $602,278,804 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at period end. (c) Security is in default. (d) Security issued with a zero coupon. Income is earned through accretion of discount. (e) Consists of Revenue Bonds unless otherwise indicated. (f) Represents a General Obligation Bond (g) The concentration of investments by type of obligation/market sector is as follows: Revenue Bonds: Special Revenues 24.4% Health 23.8% Education 19.8% Various Revenues 7.8% General Obligation 6.7% Housing 6.1% Pollution Control Revenue 5.3% Escrowed 3.5% Transportation 2.0% Insured 0.3% Water & Sewer 0.3% 100.0% Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of May 31, 2017, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bond $- $- Municipal Bonds - Municipal Collateralized Debt Obligation - - Total $- $ 584,161,639 $ 10,410,000 $ 594,571,639 Municipal Bonds Balance as of 8/31/16 $- Realized gain (loss)1 - Change in unrealized appreciation (depreciation)2 Purchases - Sales - Transfers in to Level 3* Transfers out of Level 3* - Changes between Level 3* - Balance as of 5/31/17 1 Realized gain (loss) on these securities is included in the net realized gain (loss) from investments in the Statement of Operations. 2 Unrealized appreciation (depreciation) on these securities is included in the change in unrealized appreciation (depreciation) on investments in the Statement of Operations. * Transfers are calculated on beginning of period values. During the period ended May 31, 2017, an investment having a value of $15,098,664 was transferred from Level 2 to Level 3. The change in the level designation within the fair value hierarchy was due to valuing the security using unobservable inputs. There were no other transfers between levels 1, 2 and 3. Net change in unrealized appreciation (depreciation) of investments still held as of 5/31/17 Pioneer U.S. Corporate High Yield Fund Schedule of Investments 5/31/2017 (unaudited) Principal Amount ($) Floating Rate (b) (unaudited) Value CONVERTIBLE CORPORATE BONDS - 1.4% Media - 0.8% Cable & Satellite - 0.8% Dish Network Corp., 2.375%, 3/15/24 (144A) $ Total Media $ Software & Services - 0.6% Internet Software & Services - 0.6% WebMD Health Corp., 2.625%, 6/15/23 (144A) $ Total Software & Services $ TOTAL CONVERTIBLE CORPORATE BONDS (Cost $68,596) $ CONVERTIBLE PREFERRED STOCKS - 1.2% Banks - 1.2% Diversified Banks - 1.2% 20 Bank of America Corp., 7.25%, (Perpetual) $ 30 Wells Fargo & Co., 7.5% (Perpetual) $ Total Banks $ TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $59,827) $ CORPORATE BONDS - 89.6% Energy - 14.7% Oil & Gas Drilling - 1.5% Rowan Companies, Inc., 5.4%, 12/1/42 $ Trinidad Drilling, Ltd., 6.625%, 2/15/25 (144A) $ Oil & Gas Equipment & Services - 0.2% Weatherford, 8.25%, 6/15/23 $ Oil & Gas Exploration & Production - 6.3% Antero Resources Corp., 5.0%, 3/1/25 (144A) $ Chesapeake Energy Corp., 8.0%, 12/15/22 (144A) Chesapeake Energy Corp., 8.0%, 6/15/27 (144A) Continental Resources, 4.5%, 4/15/23 Covey Park Energy LLC, 7.5%, 5/15/25 (144A) Denbury Resources, Inc., 4.625%, 7/15/23 Great Western Petroleum LLC, 9.0%, 9/30/21 (144A) Hilcorp Energy I LP, 5.75%, 10/1/25 (144A) MEG Energy Corp., 7.0%, 3/31/24 (144A) Oasis Petroleum, Inc., 6.875%, 3/15/22 SM Energy Company, 6.125%, 11/15/22 Whiting Petroleum Corp., 6.25%, 4/1/23 WPX Energy, Inc., 7.5%, 8/1/20 $ Oil & Gas Refining & Marketing - 1.4% Murphy Oil USA Inc., 5.625%, 5/1/27 $ PBF Holding Co LLC, 7.0%, 11/15/23 $ Oil & Gas Storage & Transportation - 5.3% Cheniere Corp., 5.875%, 3/31/25 $ Delek Logistics Partners, 6.75%, 5/15/25 (144A) Energy Transfer Equity LP, 5.875%, 1/15/24 Genesis Energy LP, 6.75%, 8/1/22 Nustar Logistics LP, 5.625%, 4/28/27 ONEOK, Inc., 7.5%, 9/1/23 Sabine Pass Liquefaction, 5.875%, 6/30/26 The Williams Companies, Inc., 5.75%, 6/24/44 $ Total Energy $ Materials - 6.5% Commodity Chemicals - 1.1% Hexion, Inc., 6.625%, 4/15/20 $ NOVA Chemicals Corp., 5.0%, 5/1/25 (144A) $ Diversified Chemicals - 0.6% CF Industries, Inc., 3.45%, 6/1/23 $ Specialty Chemicals - 0.8% Kraton Polymers LLC, 7%, 4/15/25 (144A) $ Metal & Glass Containers - 0.5% Ball Corp., 5.25%, 7/1/25 $ Diversified Metals & Mining - 0.3% Prince Mineral Holding Corp., 11.5%, 12/15/19 (144A) $ Gold - 1.0% New Gold Inc., 6.375%, 5/15/25 (144A) $ Silver - 0.5% Coeur Mining Inc., 5.875%, 6/1/24 (144A) $ Steel - 1.7% BlueScope Steel Finance, Ltd., 6.5%, 5/15/21 (144A) $ Zekelman Industries, Inc., 9.875%, 6/15/23 (144A) $ Total Materials $ Capital Goods - 10.0% Aerospace & Defense - 0.6% Triumph Group, Inc., 5.25%, 6/1/22 $ Building Products - 2.0% Builders FirstSource, Inc., 5.625%, 9/1/24 (144A) $ Standard Industries, Inc., 5.375%, 11/15/24 (144A) $ Construction & Engineering - 2.5% AECOM, 5.875%, 10/15/24 $ Amsted Industries, Inc., 5.375%, 9/15/24 (144A) Tutor Perini Copr., 6.875%, 5/1/25 (144A) $ Industrial Conglomerates - 0.8% Park-Ohio Industries Inc., 6.625%, 4/15/27 (144A) $ Construction & Farm Machinery & Heavy Trucks - 1.4% Meritor, Inc., 6.25%, 2/15/24 $ Titan International, Inc., 6.875%, 10/1/20 $ Industrial Machinery - 1.5% Apex Tool Group LLC, 7.0%, 2/1/21 (144A) $ Enpro Industries Inc., 5.875%, 9/15/22 (144A) $ Trading Companies & Distributors - 1.2% Hertz Corp., 7.625%, 6/1/22 (144A) $ United Rentals North America, Inc., 5.75%, 11/15/24 $ Total Capital Goods $ Commercial Services & Supplies - 1.2% Commercial Printing - 0.5% Cenveo Corp., 6.0%, 8/1/19 (144A) $ Diversified Support Services - 0.7% TMS International Corp., 7.625%, 10/15/21 (144A) $ Total Commercial Services & Supplies $ Transportation - 0.5% Airlines - 0.5% Intrepid Aviation Group Holdings LLC, 6.875%, 2/15/19 (144A) $ Total Transportation $ Automobiles & Components - 1.9% Auto Parts & Equipment - 1.5% Cooper-Standard Automotive, Inc., 5.625%, 11/15/26 (144A) $ TI Group Automotive Systems LLC, 8.75%, 7/15/23 (144A) $ Automobile Manufacturers - 0.4% Dana Financing, 5.75%, 4/15/25 (144A)* $ Total Automobiles & Components $ Consumer Durables & Apparel - 4.4% Home Furnishings - 0.6% Tempur Sealy International, Inc., 5.5%, 6/15/26 $ Homebuilding - 3.3% Beazer Homes USA, 6.75%, 3/15/25 (144A) $ KB Home, 7.625%, 5/15/23 Meritage Homes Corp., 5.125%, 6/6/27 (144A) Taylor Morrison Communities, Inc., 5.875%, 4/15/23 (144A) $ Housewares & Specialties - 0.5% American Greetings Corp., 7.875%, 2/15/25 (144A) $ Total Consumer Durables & Apparel $ Consumer Services - 5.3% Casinos & Gaming - 2.9% Eldorado Resorts Inc., 6.0%, 4/1/25 (144A) $ MGM Resorts International, 6.0%, 3/15/23 Scientific Games International, Inc., 10.0%, 12/1/22 $ Hotels, Resorts & Cruise Lines - 0.9% Viking Cruises, Ltd., 8.5%, 10/15/22 (144A) $ Specialized Consumer Services - 1.5% Prime Security Services Borrower LLC, 9.25%, 5/15/23 (144A) $ StoneMor Partners LP, 7.875%, 6/1/21 $ Total Consumer Services $ Media - 5.7% Broadcasting - 3.4% CCO Holdings LLC, 5.5%, 5/1/26 (144A) $ Gannett Co., Inc., 6.375%, 10/15/23 Gray Television, Inc., 5.875%, 7/15/26 (144A) Nexstar Broadcasting, Inc., 5.625%, 8/1/24 (144A) $ Cable & Satellite - 2.3% DISH DBS Corp., 5.875%, 11/15/24 $ Sirius XM Radio, Inc., 5.375%, 7/15/26 (144A) Videotron Ltd., 5.125%, 4/15/27 (144A) $ Total Media $ Retailing - 0.8% Department Stores - 0.4% PetSmart, Inc., 7.125%, 3/15/23 (144A) $ Specialty Stores - 0.4% Petsmart Inc., 5.875%, 6/1/25 (144A) $ Total Retailing $ Food, Beverage & Tobacco - 1.1% Packaged Foods & Meats - 0.7% Post Holdings, Inc., 5.5%, 3/1/25 (144A) $ Tobacco - 0.4% Alliance One International Inc., 8.5%, 4/15/21 $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.4% Personal Products - 0.4% Revlon Consumer Products Corp., 6.25%, 8/1/24 $ Total Household & Personal Products $ Health Care Equipment & Services - 6.2% Health Care Services - 0.9% Universal Hospital Services, Inc., 7.625%, 8/15/20 $ Health Care Facilities - 3.7% Community Health Systems, Inc., 6.25%, 3/31/23 $ Community Health Systems, Inc., 8.0%, 11/15/19 HCA, Inc., 5.375%, 2/1/25 Kindred Healthcare Inc., 6.375%, 4/15/22 LifePoint Health, Inc., 5.375%, 5/1/24 (144A) RegionalCare Hospital Partners Holdings, Inc., 8.25%, 5/1/23 (144A) $ Managed Health Care - 1.6% Centene Corp., 5.625%, 2/15/21 $ Molina Healthcare, Inc., 5.375%, 11/15/22 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 2.0% Pharmaceuticals - 2.0% Endo Finance LLC, 5.375%, 1/15/23 (144A) $ Valeant Pharmaceuticals International, Inc., 5.875%, 5/15/23 (144A) Valeant Pharmaceuticals International, Inc., 6.5%, 3/15/22 (144A) $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 3.0% Diversified Banks - 2.0% Citigroup, Inc., Floating Rate Note, (Perpetual) $ Royal Bank of Scotland Group Plc, 6.1%, 6/10/23 $ Thrifts & Mortgage Finance - 1.0% Provident Funding, 6.375%, 6/15/25 (144A) $ Total Banks $ Diversified Financials - 4.2% Specialized Finance - 2.6% Cantor Fitzgerald LP, 7.875%, 10/15/19 (144A) $ Nationstar Mortgage LLC, 6.5%, 7/1/21 Park Aerospace Holdings, Ltd., 5.5%, 2/15/24 (144A) $ Consumer Finance - 1.0% Ally Financial, Inc., 4.625%, 3/30/25 $ Financial Exchanges & Data - 0.6% MSCI, Inc., 4.75%, 8/1/26 (144A) $ Total Diversified Financials $ Software & Services - 5.4% IT Consulting & Other Services - 2.6% Change Healthcare Holdings LLC, 5.75%, 3/1/25 (144A) $ Iron Mountain US Holdings, Inc., 5.375%, 6/1/26 (144A) Rackspace, 8.625%, 11/15/24 $ Data Processing & Outsourced Services - 2.8% Alliance Data Systems Company, 5.875, 11/1/21 $ Cardtronics, Inc., 5.5%, 5/1/25 (144A) First Data Corp., 7.0%, 12/1/23 (144A) $ Total Software & Services $ Technology Hardware & Equipment - 4.2% Communications Equipment - 2.0% CommScope Technologies Finance LLC, 6.0%, 6/15/25 (144A) $ Plantronics, Inc., 5.5%, 5/31/23 (144A) $ Technology Hardware, Storage & Peripherals - 1.6% Dell, Inc., 7.1%, 4/15/28 $ Diebold Nixdorf, Inc., 8.5%, 4/15/24 $ Electronic Components - 0.6% Belden, Inc., 5.25%, 7/15/24 (144A) $ Total Technology Hardware & Equipment $ Telecommunication Services - 7.2% Integrated Telecommunication Services - 3.7% CenturyLink, Inc., 5.8%, 3/15/22 $ Cincinnati Bell, Inc., 7.0%, 7/15/24 (144A) Frontier Communications Corp., 9.25%, 7/1/21 GCI, Inc., 6.875%, 4/15/25 Level 3 Financing, Inc., 5.375%, 5/1/25 $ Wireless Telecommunication Services - 3.5% Sprint Corp., 7.125%, 6/15/24 $ Sprint Corp., 7.25%, 9/15/21 T-Mobile USA, Inc., 6.625%, 4/1/23 $ Total Telecommunication Services $ Utilities - 4.2% Electric Utilities - 0.2% Talen Energy Supply LLC, 6.5%, 6/1/25 $ Gas Utilities - 1.1% DCP Midstream Operating LP, 5.6%, 4/1/44 $ Ferrellgas Partners LP, 8.625%, 6/15/20 (144A) $ Independent Power Producers & Energy Traders - 2.9% AES Corp. Virginia, 5.5%, 3/15/24 $ Calpine Corp., 5.75%, 1/15/25 Dynegy, Inc., 8.0%, 1/15/25 (144A) NRG Energy, Inc., 6.25%, 5/1/24 TerraForm Power Operating LLC, 6.625%, 6/15/25 (Step) (144A) $ Total Utilities $ Real Estate - 0.7% Specialized REIT - 0.7% Communications Sales & Leasing, Inc., 6.0%, 4/15/23 (144A) $ Total Real Estate $ TOTAL CORPORATE BONDS (Cost $4,587,594) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 1.7% U.S. Treasury Bill, 6/8/17 (c) $ U.S. Treasury Bill, 6/22/17 (c) TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $89,973) $ SENIOR FLOATING RATE LOAN INTERESTS - 4.6% ** Energy - 0.3% Oil & Gas Drilling - 0.3% Gavilan Resources, Term Loan (Second Lien), 2/23/24 $ Total Energy $ Capital Goods - 1.0% Aerospace & Defense - 0.5% DigitalGlobe, Inc., Term Loan, 12/22/23 $ Industrial Conglomerates - 0.5% Filtration Group, Inc., Term Loan (First Lien), 11/21/20 $ Total Capital Goods $ Consumer Services - 0.5% Specialized Consumer Services - 0.5% GCA Merger Sub, Inc., Term Loan (First Lien), 2/22/23 $ Total Consumer Services $ Media - 1.4% Broadcasting - 1.4% A-L Parent LLC, Term Loan (First Lien), 11/18/23 $ CBS Radio, Inc., Term Loan, 10/7/23 Hubbard Radio LLC, Term Loan, 5/12/22 $ Total Media $ Household & Personal Products - 0.4% Personal Products - 0.4% Revlon Consumer Products Corp., Initial Term B Loan, 7/22/23 $ Total Household & Personal Products $ Health Care Equipment & Services - 0.5% Health Care Services - 0.5% Envision Healthcare Corp., Initial Term Loan, 11/17/23 $ Total Health Care Equipment & Services $ Utilities - 0.5% Independent Power Producers & Energy Traders - 0.5% TerraForm AP Acquisition Holdings LLC, Term Loan, 6/26/22 $ Total Utilities $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $236,439) $ TOTAL INVESTMENT IN SECURITIES - 98.5% (Cost $5,042,429) (a) $ OTHER ASSETS & LIABILITIES - 1.5% $ NET ASSETS - 100.0% $ (Perpetual) Security with no stated maturity date. (Step) Bond issued with an initial coupon rate which converts to a higher rate at a later date. REIT Real Estate Investment Trust. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At May 31, 2017, the value of these securities amounted to $2,552,283 or 49.0% of total net assets. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major U.S. banks, (iii) the certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At May 31, 2017, the net unrealized appreciation on investments based on cost for federal income tax purposes of $5,042,429 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at period end. (c) Security issued with a zero coupon. Income is earned through accretion of discount. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of May 31, 2017, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Convertible Corporate Bonds $- $- Convertible Preferred Stocks - - Corporate Bonds - - U.S. Government and Agency Obligation - - Senior Floating Rate Loan Interests - - Total $ 5,069,107 $- $ 5,131,907 During the period ended May 31, 2017, there were no transfers between Levels 1, 2 and 3. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Series Trust V By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date July 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date July 27, 2017 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date July 27, 2017 * Print the name and title of each signing officer under his or her signature.
